Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered March 10, 1997, which denied defendant’s motion to vacate a default judgment entered against it, unanimously affirmed, with costs.
*248The motion was properly denied for failure to demonstrate both a reasonable excuse for the default and a meritorious defense to the action. Plaintiff properly invoked CPLR 3213 since the stock redemption agreement in issue only requires defendant to pay plaintiff a sum of money without regard to any other obligations (see, Seaman-Andwall Corp. v Wright Mach. Corp., 31 AD2d 136, 137, affd 29 NY2d 617).
We have considered defendant’s remaining contentions and find them to be without merit.
Concur — Sullivan, J. P., Milonas, Mazzarelli and Andrias, JJ.